DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 01/12/2022 are accepted.
Acknowledgements
This office action is in response to the reply filed on 01/12/2022.
In the reply, the applicant amended claim 1 and added claim 21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,001,112) in view of Berry et al. (US 5,158,553) and Kesten et al. (US 2016/0058988).

    PNG
    media_image1.png
    924
    1114
    media_image1.png
    Greyscale

Regarding claims 1 and 21, Taylor discloses a system (“surgical instrument 10” of Fig. 1 and 6) comprising: a hemostasis valve (“clamp nut 112” of Fig. 6, “guidewire seal 113”, and “Y-shaped coupling unit 86” of Fig. 6, see Col. 12, lines 1-5 indicating how, “the threaded extension is provided with a silicone guide wire seal 113, and an acetal (Delrin) guide wire clamp nut 112 that together function as a hemostasis valve compression-fitting”) comprising: an entrance (“Y-shaped coupling unit 86” of Fig. 6, see Fig. 6 illustrating how “Y-shaped coupling unit 86” is oriented towards the front of the system and serves as an entrance to “tubular body 12” and “drive tube 24”) configured to open to receive a catheter (“tubular body 12” and “drive tube 24” of Fig. 1 and Fig. 6, see Fig. 6 illustrating how gasket receives the catheter which further indicates that, at some point in the process of making the hemostasis valve, the  a control valve (“pinch valve switch configuration 120” and “vacuum hose 88” of Fig. 6-7B) in communication with the hemostasis valve (112/113/86, see Fig. 6 illustrating how both hemostasis valve and control valve communicate with each other through “Y-shaped coupling unit 86”), the control valve (120/88) comprising a compressible tubing (“vacuum hose 88” of Fig. 6-7B) comprising an opening (see Fig. 7A-7B illustrating how compressible tubing comprises a lumen which functions as an opening) movable between a first dimension (see Fig. 7A and note how first 
In the same field of endeavor, Berry et al. teaches a hemostasis valve (valve 10 of Fig. 1) comprising: an exit (circular opening 28 of Fig. 1 and 3) sized to pass an inner elongated member (elongated member 16 of Fig. 1) disposed within a lumen of a catheter (sheath 12 of Fig. 1, see Fig. 1 illustrating how elongated member is within lumen of catheter); a seal (cylindrical elastomeric sleeve 38 of Fig. 3-4) disposed approximate the exit (28, see Fig. 4 illustrating how seal is approximate exit); a locking actuator (outer cylindrical sleeve clamp 34 of Fig. 3-6F) displaceable to open the seal (38) in a nd groove” which is a second position of the seal and corresponds to a pre-determined semi-open position), and close the seal (38) in a third position (Fig. 6E-6F); and a hemostatic indicator (post 70 of Fig. 6A-6F) movable to provide a visual indication of the position of the locking actuator (34, see Fig. 6A-6F illustrating how the indicator is moveable relative to the locking actuator via rotational connection between the two components and also note from Examiner’s annotated Fig. 6 below how the indicator’s distance from the “1st groove” associated with “notch 72” provides visual indication of the position of the locking actuator) the hemostatic indicator (70) visible from a window (74 of Fig. 6A-6F, see Col. 6, lines 17-22 indicating how, “the rotatable cap has a portion of its length shortened as illustrated at 74” and note how this corresponds to a window through which the indicator is moveable within and visible through) positioned on the hemostasis valve (see Examiner’s annotated Fig. 6 below illustrating how the window is positioned on the hemostasis valve). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hemostasis valve of Taylor to include the hemostatic indicator of Berry et al. such that the hemostatic indicator is movable to provide a visual indication of the position of the locking actuator, the hemostatic indicator visible from a window positioned on the hemostasis valve as further taught by Berry et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, Berry et al. teaches that the valve design and corresponding features of Berry et al. are intended to be used in connection with any catheter-type device through which it is necessary or desirable to control withdrawal of any type of fluids out of a patient (see Col. 3, lines 31-46 of Berry et al.).
Neither Taylor nor Berry et al. teach the control interface comprising one or more predetermined locking positions, wherein the one or more predetermined locking positions comprises a ratchet interface and a ratchet release lever.
Kesten et al. teaches a control interface (“actuator 300” of Fig. 8), the control interface being moveable (see Fig. 10A-10E illustrating how “grip feature 302” of the control interface is moveable along its longitudinal axis), the control interface (300) comprising one or more predetermined locking positions (see Fig. 10A-10E illustrating how the control interface comprises one more predetermined locking positions corresponding to the positions associated with “saw teeth 306”), wherein the one or more predetermined locking positions comprise a ratchet interface (“saw teeth 306” of Fig. 10A-10E) and a ratchet release lever (“ratcheting block 310” and “pushbutton 330” of Fig. 10A-10E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taylor in view of Berry et al. such that the control interface is provided with the one or more predetermined locking positions taught by Kesten et al. by providing “push button 124” of Tayor in view of Berry et al. with the ratchet interface taught by Kesten et al. and by providing the handle of Taylor in view of Berry et al. with the ratchet release lever taught by Kesten et al. Such a modification would be advantageous because it allows the position of the control interface to be locked relative to the remainder of the system until the operator depresses the ratchet release lever (see [0079, lines 19-22 of Kesten et al.). 

    PNG
    media_image2.png
    973
    1549
    media_image2.png
    Greyscale

Regarding claim 2, Taylor in view of Berry et al. and Kesten et al. teaches the system of claim 1 and Taylor further teaches wherein the hemostasis valve (112/113/86) further comprises a side port (see Examiner’s annotated Fig. 6 above), and wherein the control valve (120/88) is disposed approximate the side port (side port, see Examiner’s annotated Fig. 6 above illustrating how control valve is disposed approximate the side port since “vacuum hose 88” is attached to the side port).
Regarding claim 3, Taylor in view of Berry et al. and Kesten et al. teaches the system of claim 2 and Taylor further teaches wherein the control valve (120/88) is positioned to provide a flow path for the flow of aspirated blood, the flow path extending from the catheter (12/24), through the control valve (120/88), and to the side port (see Examiner’s annotated Fig. 6 above illustrating how the catheter, the control valve, the side port all comprise lumens which open up to each other and, therefore, a flow path exists and extends from the catheter, the control valve, and the side port).
Regarding claim 4, Taylor in view of Berry et al. and Kesten et al. teaches the system of claim 1 and Taylor further teaches wherein the control valve (120/88), the control interface (124) and the 
Regarding claim 5, Taylor in view of Berry et al. and Kesten et al. teaches the system of claim 1 and Taylor further teaches wherein the control interface (124) is positioned to allow a user to select one of the first flow rate (see Fig. 7A illustrating how first dimension limits blood flow to a flow rate of 0) or the second flow rate (see Fig. 7B illustrating how second dimension, wherein the opening of the lumen of the compressible tubing is at its maximum size, limits blood flow to a second flow rate) with a single hand while stabilizing the catheter (12/24) with a single hand (see claim 31, lines 10-13 and Fig. 6 illustrating how compact handle design of housing facilitates manipulation of control interface with a single hand while stabilizing the catheter).
Regarding claim 6, Taylor in view of Berry et al. and Kesten et al. teaches the system of claim 1 and Taylor further teaches wherein the control interface (124) is moveable to select at least one of the first flow rate (see Fig. 7A illustrating how first dimension limits blood flow to a flow rate of 0) or the second flow rate (see Fig. 7B illustrating how second dimension, wherein the opening of the lumen of the compressible tubing is at its maximum size, limits blood flow to a second flow rate) based at least in part on a force applied to the control interface (124, see Col. 13, lines 19-27 and note how an applied force would be required to move the control interface in the manner disclosed by Taylor). 
Regarding claim 7, Taylor in view of Berry et al. and Kesten et al. teaches the system of claim 1 and Taylor further teaches wherein the opening (see lumen of compressible tubing illustrated in Fig. 7A-7B) is movable through a continuum of dimensions between the first dimension (see Fig. 7A and note how first dimension corresponds to size of lumen comprised by compressible tubing in the configuration shown in Fig. 7A) and the second dimension (see Fig. 7B and note how first dimension corresponds to size of lumen comprised by compressible tubing in the configuration shown in Fig. 7B) such flow of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,001,112) in view of Berry et al. (US 5,158,553) and Kesten et al. (US 2016/0058988) as applied to claim 1 above, and further in view of Ferrera et al. (US 2011/0319917).
Regarding claim 9, Taylor in view of Berry et al. and Kesten et al. teaches all of the limitations of claim 1. Taylor further teaches wherein in the predetermined semi-open position (see Col. 12, lines 6-19 indicating how locking actuator may be, “screwed in or tightened, the silicone guide wire seal 113 compresses against the guide wire 28”), the locking actuator (112/113) is sized to inhibit air ingress from around the inner elongated member (28) into the hemostasis valve (see Col. 12, lines 6-19 indicating how in semi-open position, the seal compresses against the inner elongated member which in turn inhibits air ingress from around the elongated member into the hemostasis valve). Taylor does not, however, teach wherein the hemostatic indicator comprises an indexed indicator corresponding to a predetermined semi-open position of the locking actuator, and wherein in the predetermined semi-open position, the locking actuator is sized to allow the inner elongated member comprising an inner diameter of between about 0.017 inches and 0.021 inches to slidably translate through the locking actuator.
In the same field of endeavor, Berry et al. teaches wherein the hemostatic indicator (70 of Berry) comprises an indexed indicator (see Examiner’s annotated Fig. 6 above illustrating how the post may be aligned with one of several ‘grooves’ of the locking actuator and note how, therefore, the nd Groove’ which corresponds to a predetermined semi-open position and note how this is easily visualized since the ‘2nd Groove’ is the first groove encountered by the indicator after rotation from the first, open position) of the locking actuator (34 of Berry). Additionally, Berry et al. teaches wherein in the semi-open position (Fig. 4 of Berry), the inner elongated member (16 of Berry) is allowed to slidably translate through the locking actuator (34, see Col. 5, lines 35-38 of Berry). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hemostatic indicator of Taylor in view of Berry et al. and Kesten et al. to include the indexed indicator corresponding to a predetermined semi-open position of the locking actuator as further taught by Berry et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, Berry et al. teaches that the valve design and corresponding features of Berry et al. are intended to be used in connection with any catheter-type device through which it is necessary or desirable to control withdrawal of any type of fluids out of a patient (see Col. 3, lines 31-46 of Berry et al.).
Neither Taylor, Berry et al., nor Kesten et al., however, teach wherein in the predetermined semi-open position, the locking actuator is sized to allow the inner elongated member comprising an inner diameter of between about 0.017 inches and 0.021 inches to slidably translate through the locking actuator. 
In the same field of endeavor, Ferrera et al. teaches the use of a microcatheter (315 of Fig. 3) comprising an inner diameter ranging from 0.015 inches to 0.030 inches ([0186], lines 1-2) during an intravascular treatment procedure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined semi-open position of Taylor in view of Berry et al. and Kesten et al. such that in the predetermined semi-open position, the locking actuator is sized to allow the inner elongated member taught by Ferrera comprising an inner diameter of between about 0.017 inches and 0.021 inches to slidably translate through the locking actuator. Using an elongated member with the aforementioned dimensions is advantageous because it facilitates the elongated member to be inserted along a pre-inserted guidewire or allows the elongated member to be used to infuse other therapeutic agents ([0186], lines 6-7 of Ferrera). Additionally, Berry et al. teaches that there are some circumstances in which it would be beneficial for a seal to impart only partial closure in order to permit reduced fluid flow around the circumference of the elongated member and other instances wherein complete sealing around surface of the elongated member is necessary to prevent loss of blood (Col. 1, lines 39-47 of Berry et al.).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783